ACCEPTED
                                                                                        04-17-00223-CV
                                                                             FOURTH COURT OF APPEALS
                                                                                  SAN ANTONIO, TEXAS
                                                                                     9/28/2017 10:14 AM




                             ~            ~                          ~
              •
                                                                   FILED IN
                                                            4th COURT OF APPEALS
                                                             SAN ANTONIO, TEXAS
                                                           09/28/2017 10:14:59 AM
                IN THE FOURTH COURT                OF APPEALSKEITH E. HOTTLE
                                                                    CLERK
                      SAN ANTONIO,TEXAS


                      MARIA LIDIA GONZALEZ,ET AL.
                                                                       Appellant


                ESTATE OF IDELFONSO RAMIREZ, ET AL.
                                                                         Appellees


             Appeal from the 49th Judicial District Court
in Zapata County, Texas, The Honorable Jose Antonio Lopez, Presiding


   UNOPPOSED MOTION TO ALLOW 11~,Y IBARRA-MYERS
      TO WITHDRAW AS APPELLATE COUNSEL FOR
             INTERVENORS-APPELLANTS


TO THE HONORABLE JUSTICES OF THE COURT
      Pursuant to Texas Rule of Appellate Procedure 6.5, Mary Ibarra-

Myers and Intervenors-Appellantsl respectfully present this unopposed

motion asking the Court to permit Ms. Ibarra-Myers to withdraw as


1 Intervenors-Appellants are Dianne Needham Bluhm, Bernardine Needham Voges~
Debra Needham Ghidoni~ Janice Needham Dreyer Bradley Marshalli Joyce
Naumann H.E. Naumann and Sacred Heart School Education Fund, As Successors
in Interest to the Estate of Manuel Ramirez. Plaintiffs-Appellants are represented by
separate appellate counsel.


                                         1
appellate counsel of record. Ms. Ibarra-Myers and Intervenors-

Appellants would show the Court as follows

     1.    Mary Ibarra-Myers, while an attorney with Farrimond,

Castillo &Bresnahan, PC, represented Intervenors-Appellants in the

trial court and filed those parties' Notice of Appeal. On July 27, 2017,

Ruth G. Malinas, an attorney with Plunkett, Griesenbeck & Mimari,Inc.,

and Ms. Ibarra-Myers filed Ms. Malinas's Notice of Appearance in which

Ms. Malinas is designated as lead appellate counsel for Intervenors-

Appellants.

     2.   Approximately one month ago, Ms. Ibarra-Myers left

Farrimond, Castillo &Bresnahan, PC. In her new position, she is no

longer able to represent Intervenors-Appellants in this matter.

Consequently, Intervenors-Appellants ask the Court to allow Ms.Ibarra-

Myers to withdraw from representing them in the case.

     3.   Ruth Malinas will remain lead appellate counsel for

Intervenors-Appellants and requests that the Court and all parties

continue to direct all future filings, notices, correspondence or other

matters to her in accordance with her previously-filed notice of

appearance.




                                  2
     4.    Certificate of Conference. Prior to filing this motion, the
undersigned conferred with all counsel representing the named
Defendants. Such counsel stated they do not object to the relief requested
in this motion.
     WHEREFORE,          PREMISES        CONSIDERED,         Intervenors

respectfully pray for the Court to grant this motion, issue an order
allowing Mary Ibarra-Myers to withdraw as counsel of record for
Intervenors, and for such other relief to which they may be entitled.

                                 Respectfully submitted,

                                      /s/ Ruth G. Malinas
                                  RUTH G. MA.LINAS
                                  Texas Bar No. 08399350
                                 Plunkett, Grieaenbeck & Mimari, Inc.
                                  Catholic Life Building, Suite 900
                                  1635 N.E. Loop 410
                                 San Antonio, Texas 78209
                                 (210) 734-7092(telephone)
                                 (210) 734-0379 (facsimile)
                                  rmalinas~p~-law.com

                                 COUNSEL FOR INTERVENORS-
                                 APPELLANTS

                                 and




                                    3
                                    ~--                   '~`~


                                  Mary Ibarra-Myers
                                  State Bar No. 10382936
                                  Attorney at Law
                                  15202 Fall Manor Drive
                                  San Antonio, Texas 78247
                                  Telephone (210)882-7911
                                  marvmversatt~gmail.com

                                  FORMERLY CO-COUNSEL FOR
                                  INTERVENORS-APPELLANTS


                      CERTIFICATE OF SERVICE

      This will certify that a true and correct copy of the foregoing Motion
to Allow Mary Ibarra Myers ~o Withdraw As Appellate Counsel for
Intervenors Appellants has been forwarded this                       day of
September, 2017, to the following attorneys of record via the electronic
filing manager

Brendan K. McBride
The McBride Law Firm
425 Soledad, Suite 620
San Antonio, Texas 78205
Brendan.mcbride@att.net

COUNSEL FOR PLAINTIFFS-APPELLANTS

Tom C. Hall
Law Offices of Thomas C. Hall
The Milam Building
115 East Travis Street, Suite 700
San Antonio, Texas 78205
hall tomhall-lawyer.com

COUNSEL FOR PLAINTIFFS-APPELLANTS
Baldemar Garcia
Martha Cigarroa deLlano
Joe Maldonado
Person, Whitworth, Borchers &Morales, L.L.P.
602 East Calton Road
P.O. Box 6668
Laredo, Texas 78042
b arcia personwhitworth.com
MDellano@~ersonwhitworth.com
JMaldonado@personwhitworth.com

COUNSEL FOR ESTATE OF FELICIDAD RAMIREZ DE PEREZ,
P        MINERALS,LTD., THE ESTATE OF ILEANA RAMIREZ
AND EL MILAGRO MINERALS,LTD.
Donato D. Ramos
Daniel L. Walter
Law Offices of Donato D. Ramos
Texas Community Bank Building
6721 McPheron, Suite 350
P.O. Box 452009
Laredo, Texas 78041
dondramos@vahoo.com
dwalter@ddrlex.com

COUNSEL FOR DEFENDANTS GILBERTO PEREZ,ET AL.

Ernesto Cavazos
Attorney at Law
1411 San Dario Ave.
Laredo, Texas 78040
lawoffice laredo.twcbc.com

COUNSEL FOR KNOWN AND Ur1KNOWN HEIRS/DEFENDANTS




                                 5
Armando X. Lopez
Attorney at Law
1510 Calle Del Norte Ste. 16
Laredo, Texas 78041
mandox@bravo.net

COUNSEL FOR DEFENDANTS MUNOZ HEIRS


                                     /s/ Ruth G. Malinas
                                    RUTH G. MALINAS

# 520597




                               C~